DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29th 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the listed element below:
“three-dimensional objects”, “objects” and “object” (note: assuming they are the same or closely related)
“layers of pulverized consolidatable build-up material”, “build-up material”, “consolidated build-up material”, “unconsolidated build-up material” and “pulverized build-up material” (note: assuming they are the same or closely related)
“means of radiation”
“carrier”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The abstract of the disclosure is objected to because the abstract is not in compliance according to US standard, such as more than 150 words and with drawing.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
In claim 2-10, the terms “includes” should change to “comprises” or “comprising”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“Means of sequential” in claim 1 line 2.
“Means of radiation” in claim 1 line 3.
“Means of the drive device” in claim 4 line 4.
“Means of an opening” in claim 10 line 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite, because:
It is unclear that the different between the limitations “three-dimensional objects”, “the objects” and “the object”, are they the same or they are three different objects. Clarification is required.
It is unclear that the different between the limitations “layers of pulverized consolidatable build-up material”, “build-up material”, “consolidated build-up material”, “unconsolidated build-up material” and “pulverized build-up material”, are they the same or they are different. Clarification is required.
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is unclear that what is the term “most recently” implied in the limitation “…a layer preparation device (500) for the preparation of a layer of the build-up material on the carrier or on the most recently applied and/or irradiated layer….”, What is considered as “most recently”? how the device know when is considered as “most recently”?  Clarification is required.
The limitation “the mechanical processing
The limitation “the irradiation” is lack of antecedent basis in the claim. Correction is required.
In claim 5, the limitation “the longitudinal axis of the blade” is lack of antecedent basis in the claim. Correction is required.
In claim 6, the limitation “the longitudinal axis L of the blade” is lack of antecedent basis in the claim. Correction is required.
In claim 9, the limitation “…one second carrying device with a carrier…” is indefinite. It is unclear that “carrier” in claim 9 is the same “carrier” cited in claim 1 or they are different carrier. Clarification is required.
Claims 2-10 are rejected for the dependence on one or more of the above claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Abe et al (US2015/0183165A1).
	Regarding claim 1, Abe discloses a device (laser sintering/milling hybrid machine 1, fig. 1A, B and 4) for the manufacture of three-dimensional objects (solidified layer 24, fig. 1B) by means of the sequential consolidation of layers of pulverized consolidatable build-up material (powder layer 22, fig. 1A, B and 4) at locations corresponding with the respective cross-section of the object (solidified layer 24, fig. 1B), by means of radiation, in particular laser radiation (light-beam irradiation mean 3, fig.1B and 4), comprising: 
a processing chamber (refer to the space between light-beam irradiation mean 3 and  powder layer forming means 2 in fig.4), 
a first carrying device (powder layer forming means 2 in fig.4) that is at least partially arranged on or partially inside the processing chamber (refer to the space between light-beam irradiation mean 3 and  powder layer forming means 2 in fig.4), with a carrier (forming table 20, fig. 1A, B and 4) that is adjustable in height for the carrying of the objects and/or the build-up material (solidified layer 24 and/or powder layer 22, fig. 1 A, B and 4), 
an irradiation device (light beam generator 30, fig. 4) for the irradiation of layers of the build-up material (powder layer 22, fig. 1A, B and 4) at locations corresponding with the respective cross-section of the object (solidified layer 24, fig. 1B), 
a layer preparation device (powder layer forming means 2 in fig.4) for the preparation of a layer of the build-up material (powder layer 22, fig. 1A, B and 4) on the carrier or on the most recently applied and/or irradiated layer, 
a processing device (machining mean 4, fig. 4) for the mechanical processing of at least partial areas of the consolidated build-up material (powder layer 22, fig. 1A, B and 4), machining mean 4, fig. 4) is designed in such a manner that the mechanical processing of the consolidated build-up material (solidified layer 24, fig. 1B) occurs at least partially in the surrounding unconsolidated build-up material (powder layer 22, fig. 1A, B and 4) wherein the processing device (machining mean 4, fig. 4) is arranged in an at least partially mobile manner on the layer preparation device (powder layer forming means 2 in fig.4).

    PNG
    media_image1.png
    836
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    528
    media_image2.png
    Greyscale


Regarding claim 2, Abe discloses the processing device (machining mean 4, fig. 4)  includes a milling device (milling head 40, fig. 1 A, B and 4) for the mechanical processing of at least partial areas of the consolidated build-up material (solidified layer 24, fig. 1B).

Regarding claim 3, Abe discloses the processing device (machining mean 4, fig. 4) includes a drive device (X-Y actuator 41, fig.4) and the drive device (X-Y actuator 41, fig.4) is arranged on the layer preparation device (powder layer forming means 2 in fig.4).

Regarding claim 4, Abe discloses the processing device (machining mean 4, fig. 4) includes a milling device (milling head 40, fig. 1 A, B and 4) and a drive device (X-Y actuator 41, fig.4), whereby the milling device (milling head 40, fig. 1 A, B and 4) is flexibly arranged on the layer preparation device (powder layer forming means 2 in fig.4) by means of the drive device (X-Y actuator 41, fig.4).

Regarding claim 5, Abe discloses the layer preparation device (powder layer forming means 2 in fig.4) includes a blade (squeegee blade 23, fig. 1 A, B and 4) for the preparation of the layer, that the processing device (machining mean 4, fig. 4) for the mechanical processing of at least partial areas of the consolidated build-up material includes a milling device (milling head 40, fig. 1 A, B and 4), and that the milling device (milling head 40, fig. 1 A, B and 4) is flexibly arranged on the layer preparation device (powder layer forming means 2 in fig.4) on an axis L (refer to axis “Y” in fig.4) that is parallel to the longitudinal axis (refer to axis “A” in fig.4) of the blade (squeegee blade 23, fig. 1 A, B and 4).

Regarding claim 6, Abe discloses the layer preparation device (powder layer forming means 2 in fig.4) includes a blade (squeegee blade 23, fig. 1 A, B and 4) for the preparation of the layer, that the processing device (machining mean 4, fig. 4) for the mechanical processing of at least partial areas of the consolidated build-up material includes a milling device (milling head 40, fig. 1 A, B and 4), and that the milling device (milling head 40, fig. 1 A, B and 4) is exclusively flexibly arranged on the layer preparation device (powder layer forming means 2 in fig.4) on an axis L (refer to axis “Y” in fig.4) that is parallel to the longitudinal axis (refer to axis “A” in fig.4) of the blade (squeegee blade 23, fig. 1 A, B and 4).

Regarding claim 8, Abe discloses the layer preparation device (powder layer forming means 2 in fig.4) includes precisely one blade (squeegee blade 23, fig. 1 A, B and 4) for the preparation of the layer.

Regarding claim 9, Abe discloses one second carrying device (powder table 25, fig. 1A, B and 4) with a carrier (powder table 25, fig. 1A, B and 4) that is adjustable in height for the carrying of the build-up material (powder 19, fig. 1A, B and 4) arranged inside the processing chamber (refer to the space between light-beam irradiation mean 3 and  powder layer forming means 2 in fig.4).

Regarding claim 10, Abe discloses the processing chamber (refer to the space between light-beam irradiation mean 3 and  powder layer forming means 2 in fig.4) exhibits includes a lower wall (refer to “lower wall” annotated in fig.4 below) with at least two openings (refer to “first” and “second opening” annotated in fig.4 below) and wherein the pulverized build-up material can be transported in the processing chamber (refer to the space between light-beam irradiation mean 3 and  powder layer forming means 2 in fig.4) by means of an opening (refer to “first opening” which transport powder into the processing chamber).

    PNG
    media_image3.png
    624
    528
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US2015/0183165A1), in view of Deckard et al (US5155324).
Regarding claim 7, Abe discloses substantially all features set forth in claim 1, Abe does not disclose the layer preparation device (500) includes a rotation unit (520) and the rotation unit (520) is rotationally arranged around a rotation axis B.
Deckard discloses the layer preparation device (counter-rotating roller 18, fig.1) includes a rotation unit (counter-rotating roller 18, fig.1) and the rotation unit (counter-rotating roller 18, fig.1) is rotationally arranged around a rotation axis B (refer to rotation of the counter-rotating roller 18’s rotation shown in fig.1).

    PNG
    media_image4.png
    470
    408
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Abe’s blade with Deckard’s counter-rotating roller, in order to provide uniform and level transfer of powder (refer to Col 3 line 28-30 cited: “…counter-rotating roller 18 is provided to transfer the powder to the target surface 4 in a uniform and level fashion…”) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 11th 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763